DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 11/16/2021
Claims 1, 4, 8 and 10 have been amended and claims 2, 3 and 9 have been cancelled
Claims 1, 4, 5-8 and 10 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsley et. al. (GB 2523797) in view of Goncalves (US 4,386,696) in view of Thiebaut (US 7,469,804).

1, 10: Kingsley et. al. discloses a bottle comprising: a body 36 having an opening 46 in an upper end for receiving fluid; a membrane 32 provided to seal across the opening;

a receptacle 34 sealingly secured to a surface of the membrane within the body (fig. 9); wherein separation of the membrane from the opening of the body releases the receptacle such that the contents of the receptacle are released into the body (pg. 14, ll. 21-31; pg. 15, ll. 1-15).

Kingsley fails to disclose engaging arms. Goncalves wherein the receptacle 8 includes arms (collar 12 slotted to form 4 fingers) to engage under a shoulder defined below the neck of the body to prevent the receptacle moving upwardly relative to the neck when the membrane is removed (col. 5, ll. 47-67; fig. 1, 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the receptacle of Kingsley to include the engaging arms of Goncalves in order to assist in maintaining the position of the receptacle to the container body.

Kingsley fails to disclose a narrowed neck container. Thiebaut teaches wherein the body comprises a vessel 24 having a narrowed neck portion (fig. 10) and the receptacle comprises a cup having an aperture (upper surface) in an upper end such that the membrane 32 seals across the neck and across the aperture in the receptacle (fig. 9). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the container body of 

8: Kingsley et. al. discloses a bottle comprising: a body 36 having an opening 46 in an upper end for receiving fluid; a receptacle 34 for holding contents and for locating within the body, the receptacle having an aperture 44;

a membrane means 32 for sealing across the opening of the body and for sealing closed the aperture of the receptacle;

wherein the membrane is adapted such that upon separation of the membrane from the opening in the body the contents of the receptacle are released into the body (pg. 14, ll. 21-31; pg. 15, ll. 1-15; fig. 9).

4, 5: Kingsley-Goncalves-Thiebaut discloses a bottle in accordance with claim 1, wherein each of the arms comprises a flexible resilient member moveable to a compressed position in which the arm is located adjacent a side wall of the receptacle and the receptacle can be received inside of the neck, and wherein upon release of force from the arm, the arm moves to an expanded position in which the arm engages under the shoulder (Goncalves; col. 6, ll. 10-51).

6: Kingsley-Goncalves-Thiebaut discloses a bottle in accordance with claim 5, wherein each of the arms extends circumferentially around a portion of an outer surface of the side wall of the receptacle (Goncalves; fig. 2 and 3).

9: As best understood by the Examiner, Kingsley-Goncalves-Thiebaut discloses an inner and outer container system held by a membrane as applied to claim 1 wherein a bottle as claimed in claim 8, wherein the receptacle comprises retaining means 12 for retaining the receptacle inside of the body when the membrane means is separated from the opening of the body (Goncalves; col. 5, ll. 47-67; fig. 1, 2). 




Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsley et. al. (GB 2523797) in view of Goncalves (US 4,386,696) in view of Thiebaut (US 7,469,804) ) in view of Hwang (US WO 03/093130).

7: Kingsley-Goncalves-Thiebaut discloses the claimed invention as applied to claim 1 but fails to disclose a domed base. Hwang teaches a bottle in accordance with claim 1 wherein the receptacle 16 comprises a cylindrical side wall defining the aperture and a lower end of the side wall is closed by a domed base wall (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flat bottom of the receptacle of Kingsley-Goncalves-Thiebaut to include the dome shape of Hwang in order to easily store the inner receptacle in most container bodies.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735